United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-3226
                                      ___________

United States of America,                  *
                                           *   Appeal from the United States
                     Appellee,             *   District Court for the Western
                                           *   District of Missouri
          v.                               *
                                           *       [UNPUBLISHED]
Cheron Monique Crawford,                   *
                                           *
                    Appellant.             *
                                      ___________

                             Submitted: September 14, 2000
                                  Filed: October 13, 2000
                                     ___________

Before RICHARD S. ARNOLD and HANSEN, Circuit Judges, and BATTEY,1 District
      Judge.
                              ___________

PER CURIAM.

       Cheron Monique Crawford appeals her conviction for conspiracy and aiding and
abetting the robbery of the Hillcrest Bank in Blue Springs, Missouri. Crawford claims that
the government produced insufficient evidence to support the verdict.


       We believe an extended discussion of Crawford's fact specific argument would
serve no useful purpose because the law is clear. Crawford's argument was presented to
the jury which returned a verdict contrary to Crawford's version of those facts. See
United States v. Schubel, 912 F.2d 952, 955 (8th Cir. 1990) (a defendant's conviction must


      1
       The Honorable Richard H. Battey, United States District Judge for the District of
South Dakota, sitting by designation.
be upheld if there is substantial evidence to support the jury's verdict). Substantial
evidence did exist. We affirm Crawford's conviction. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-